UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4702


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE ANGEL DE SANTIAGO BALLESTEROS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00054-CCE-2)


Submitted:   April 28, 2015                   Decided:   May 20, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Angel de Santiago Ballesteros appeals his conviction

and   240-month       sentence        imposed        following       his    guilty           plea    to

conspiracy to distribute more than five kilograms of cocaine

hydrochloride,        in    violation        of      21    U.S.C.     § 846       (2012).            On

appeal,    counsel         has   filed       a       brief    pursuant           to     Anders       v.

California,      386 U.S. 738       (1967),        stating     that       there        are    no

meritorious issues for appeal but questioning whether (1) the

district court plainly erred in failing to release Ballesteros

from custody due to lack of jurisdiction, (2) trial counsel was

ineffective      on    multiple        grounds,        and     (3)    the    district          court

plainly    erred       in    using      the       same       interpreter          to     translate

Ballesteros’ and his codefendant’s proceedings.                              Ballesteros has

filed a pro se supplemental brief raising numerous claims.                                          The

Government      has    declined       to    file      a    response        brief.            For    the

reasons that follow, we affirm.

      We review challenges to a court’s jurisdiction de novo.

United States v. Winfield, 665 F.3d 107, 109 (4th Cir. 2012).

Ballesteros      asserted        at    sentencing            that    the     district          court

lacked    authority         to   prosecute           him     because        he     is     a    free,

sovereign person not subject to the jurisdiction of the federal

courts.        As the Seventh Circuit has recognized, however, this

defense “has no conceivable validity in American law.”                                        United

States    v.    Schneider,       910 F.2d 1569,     1570    (7th           Cir.    1990).

                                                 2
Rather, subject matter jurisdiction over criminal prosecutions

is conferred by 18 U.S.C. § 3231 (2012).          Because Ballesteros

was unquestionably subject to the court’s authority under that

provision, his jurisdictional challenge lacks merit.

     Both counsel and Ballesteros also raise various claims of

ineffective assistance of trial counsel.         Unless an attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective   assistance   claims   generally   are   not   addressed   on

direct appeal.     United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).    Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

adequate development of the record.       United States v. Baptiste,

596 F.3d 214, 216 n.1 (4th Cir. 2010).            Because ineffective

assistance does not conclusively appear in the record, these

claims should be raised, if at all, in a § 2255 motion.

     Counsel and Ballesteros also assert that the district court

erred in using the same interpreter to translate the proceedings

of both Ballesteros and his codefendant.          Because Ballesteros

did not raise this issue in the district court, our review is

for plain error.     United States v. Olano, 507 U.S. 725, 731

(1993); see Henderson v. United States, 133 S. Ct. 1121, 1126

(2013) (describing standard of review).

     An interpreter in federal court “must be qualified and must

give oath or affirmation to make a true translation.”            Fed. R.

                                    3
Evid.       604.         In   addressing       an   interpreter’s          fitness,     “the

fundamental question is normally one of qualification, not of

veracity or fidelity.                 In the absence of special circumstances,

the latter qualities are assumed.”                      United States v. Perez, 651
F.2d 268,       273    (5th      Cir.    Unit    A    Jul.     1981).       Ballesteros

identifies no authority, and we have found none, precluding the

use    of    the   same       translator      for   codefendants.          Rather,      other

courts have found, even in the context of multidefendant trials,

that    codefendants          are     not   entitled      to    separate      interpreters.

See United States v. Johnson, 248 F.3d 655, 662-63 (7th Cir.

2001).         Moreover,         we    find    no   support       in    the    record     for

Ballesteros’ assertions of prejudice.                          Thus, we find no error,

plain or otherwise, on the basis of the interpreters used in

Ballesteros’ criminal proceedings.

       Ballesteros’           pro     se    brief       asserts    various      additional

claims, which we conclude, upon a thorough review of the record,

entitle him to no relief.                   In accordance with Anders, we have

reviewed the record in this case and have found no meritorious

issues for appeal.              We therefore affirm Ballesteros’ conviction

and     sentence.             This     court    requires         that   counsel       inform

Ballesteros, in writing, of the right to petition the Supreme

Court of the United States for further review.                             If Ballesteros

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

                                               4
this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Ballesteros.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5